Case 5:20-cv-02455-DSF-KS Document 14 Filed 01/15/21 Page 1 of 2 Page ID #:27

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        EDCV 20-2455-DSF (KS)                                      Date: January 15, 2021
Title      Michael A. Crews v. California Department of Corrections and Rehabilitation




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:


Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

       On October 13, 2020, Plaintiff, a California state prisoner proceeding pro se and in
forma pauperis, filed a civil rights complaint pursuant to 42 U.S.C. § 1983 (“Section
1983”) in the Eastern District (Dkt. No. 1), which was transferred to the Central District on
November 19, 2020 (Dkt. No. 7). On December 1, 2020, the Court dismissed the
Complaint with leave to amend for failure to state a claim upon which relief may be
granted. (Dkt. No. 11.) The Court ordered Plaintiff to file a First Amended Complaint
within 21 days, i.e., no later than December 22, 2020, and warned Plaintiff that his failure
to do so could result in a recommendation of dismissal.

       On December 21, 2020, the Postal Service returned the Court’s December 1, 2020
Order marked “return to sender” and “attempted – not known unable to forward.” (Dkt.
No. 13.) More than three weeks have now passed since Plaintiff’s First Amended
Complaint was due—and since the Postal Service notified the Court that it could not deliver
mail to the address Plaintiff provided. To date, Plaintiff has neither filed the First Amended
Complaint, notified the Court of a change of address, nor otherwise communicated with
the Court about his case.

       Pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, an action may be
subject to involuntary dismissal if a plaintiff “fails to prosecute or to comply with these
rules or a court order.” Accordingly, the Court could properly recommend dismissal of the
action for Plaintiff’s failure to timely comply with the Court’s Order of December 1, 2020.


CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 5:20-cv-02455-DSF-KS Document 14 Filed 01/15/21 Page 2 of 2 Page ID #:28

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        EDCV 20-2455-DSF (KS)                                   Date: January 15, 2021
Title      Michael A. Crews v. California Department of Corrections and Rehabilitation


        Additionally, Local Rule 41-6 states that “[i]f mail directed by the Clerk to a pro se
plaintiff’s address of record is returned undelivered by the Postal Service, and if, within
fifteen (15) days of the service date, such plaintiff fails to notify, in writing, the Court and
opposing parties of said plaintiff’s current address, the Court may dismiss the action with
or without prejudice for want of prosecution.” Thus, because Plaintiff has not notified the
Court of his current address and more than 15 days have passed since the Court’s December
1, 2020 Order was returned undelivered by the Postal Service, Local Rule 41-6 provides a
second basis for dismissal.

       However, in the interests of justice, plaintiff is ORDERED TO SHOW CAUSE
on or before January 29, 2021, why the Court should not recommend that this action be
dismissed for failure to prosecute. Plaintiff may discharge this Order by filing: (1) a
request for an extension of time to file a First Amended Complaint and a declaration signed
under penalty of perjury, explaining why he failed to comply with the Court’s December
1, 2020 order; or (2) a First Amended Complaint. Alternatively, if Plaintiff does not wish
to pursue this action, he may dismiss the Complaint without prejudice by filing a signed
documented entitled “Notice Of Voluntary Dismissal” pursuant to Rule 41(a)(1)(A).

       Plaintiff is advised that the failure to respond to this order will lead the Court
to recommend dismissal pursuant to Local Rule 41-6 and Rule 41(b) of the Federal
Rules of Civil Procedure.

        IT IS SO ORDERED.

                                                                                                :
                                                                Initials of Preparer   gr




CV-90 (03/15)                         Civil Minutes – General                               Page 2 of 2
